Citation Nr: 0909368	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-13 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his wife

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968, including honorable combat service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied the benefits sought on 
appeal.

The Veteran and his wife appeared and gave testimony before 
the Board in August 2007.  A transcript of that hearing is of 
record.

At the hearing before the Board, the Veteran raised the issue 
of entitlement to service connection for tinnitus.  This 
issue has not been developed by the RO and is not before the 
Board for adjudication.  As such, it is REFERRED to the RO 
for appropriate action.

The issue of entitlement to an increased rating for post-
traumatic stress disorder and entitlement to a total rating 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral hearing loss in a May 1985 rating decision.  The 
Veteran was notified of this decision and of his appellate 
rights, but did not appeal the denial.

2.  Evidence obtained since the May 1985 rating decision 
denying service connection for hearing loss is new, relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.

3.  The Veteran experiences bilateral hearing loss as a 
result of combat-related noise exposure.


CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for bilateral hearing loss is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 1110, 
7105 (West 2002).

3.  Bilateral hearing loss was incurred as a consequence of 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA), with respect to that 
portion of the appeal discussed in this decision.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the Veteran in proceeding with this appeal 
given the favorable nature of the Board's decision.

The Veteran requests that his previously denied claim of 
entitlement to service connection for bilateral hearing loss 
be reopened, asserting that he has continued to experience a 
loss of hearing due to combat-related noise exposure.  The 
original claim was denied in a May 1985 rating decision as 
the Veteran's level of hearing loss did not reach the level 
of a disability for VA purposes.  See 38 C.F.R. § 3.385.  The 
Veteran was notified of that decision in June 1985, but did 
not appeal.  As such, it became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

The Board notes that the RO initially continued the denial of 
benefits sought, finding that no new and material evidence 
had been obtained, but later reopened the Veteran's claim for 
service connection for bilateral hearing loss and denied the 
claim on the merits.  Specifically, it was stated in the 
March 2005 Statement of the Case that the evidence obtained 
subsequent to the May 1985 rating decision was both new and 
material.  The RO then addressed the merits of the Veteran's 
claim and denied the benefits sought.  The Board, however, is 
required to address the issue of reopening despite the RO's 
denial of service connection on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (1996). 

Notwithstanding the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which relates to an unestablished fact 
necessary to substantiate the claim and which raises a 
reasonable possibility of substantiating the claim.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the Veteran or otherwise 
associated with the claims folder since the last final 
decision in May 1985.

At the time of the May 1985 rating decision, the record 
included the Veteran's service personnel and medical 
treatment records which show that he served in combat in a 
mechanized infantry unit in Vietnam but was never treated for 
any complaints of hearing loss.  His hearing was determined 
to be within normal limits at discharge.  The Veteran 
underwent a VA audiologic examination in February 1985 and 
was determined to have mild to severe high frequency 
sensorineural hearing loss and periodic bilateral tinnitus.  
There was no opinion rendered as to the etiology of the 
Veteran's hearing difficulties and the audiometric testing 
did not reflect the level of severity to be deemed a 
disability for VA compensation purposes as defined in 
38 C.F.R. § 3.385 as auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or, when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz 
are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

Since the May 1985 rating action, the Veteran has sought 
treatment at a VA medical center for bilateral hearing loss.  
In March 2002, he was seen by an audiologist who referred him 
to a otolaryngology specialist in the head and neck surgical 
department.  The specialist reported that the veteran 
experienced loud noise exposure during service and has had 
hearing loss since that time with no other symptoms or events 
to trigger the hearing loss.  It appears that a thorough 
examination was performed and it was determined that the 
Veteran had mild hearing loss through the 3000 Hertz level 
with a conductive component at the 250 and 500 Hertz levels 
sloping to severe to profound high frequency sensorineural 
hearing loss.  The specialist then determined that the 
Veteran's basic problem was high frequency hearing loss which 
was most likely related to noise exposure.  The Veteran was 
fit for hearing aids and continues to wear them.

Statements from fellow servicemembers were submitted 
describing the extensive combat exposure that the Veteran had 
during his service in Vietnam with one gentleman stating that 
the noise of the artillery and the patrols required gave them 
little rest.  The Veteran's wife described the Veteran having 
always spoken at a very loud volume and former employers also 
reported the Veteran displaying characteristics of someone 
with a hearing loss.  The Veteran testified that he did not 
use hearing protection during service, but has used it when 
needed in employment since service.

The Veteran underwent a VA audiology examination in October 
2003 and complained of having a hearing loss for thirty 
years.  He related being provided and using hearing 
protection when he was employed in building maintenance.  
Unfortunately, the test results were deemed invalid and 
another examination was scheduled.  Upon additional VA 
testing in December 2004, the Veteran was found to have 
severe to profound sensorineural hearing loss with pure tone 
thresholds, in decibels, reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
25
65
LEFT
25
20
25
30
70

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  His claims folder was not available for 
review until February 2005.  At that time, an audiologist 
determined that the current hearing loss was not the result 
of combat-related noise exposure because there were normal 
findings during service and at discharge from service and 
there was nothing in medical literature to explain a delayed 
onset of hearing loss.  The audiologist did not make mention 
of the opinion of the treating specialist that the hearing 
loss was due to noise exposure, but instead stated that the 
hearing loss configuration was not suggestive of a noise-
induced etiology.

Given the evidence as outlined above, the Board finds that 
the evidence obtained since May 1985 is new in that it was 
not previously before the agency decision-makers.  It is also 
material as it speaks directly to the fact that was 
unestablished at the time of the previous denial, a current 
disability.  In fact, the evidence includes a diagnosis of a 
disability for VA compensation purposes as well as a nexus 
opinion linking that disability directly to the Veteran's 
service.  Consequently, the claim is reopened and the Board 
turns to the merits of the claim.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.303(a).  

The Board accepts that the Veteran experienced combat-related 
noise during his honorable service in Vietnam.  The Board 
also accepts that the Veteran is competent to say that he has 
experienced some level of hearing loss since his extensive 
combat service in 1967 and 1968.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology that is not medical 
in nature).  He is not competent, however, to render a 
medical opinion as to the etiology of the disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Thus, the Board must turn to the medical experts in this case 
to determine if the currently diagnosed hearing loss is a 
result of the Veteran's service.

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The evidence includes an opinion by a otolaryngology 
specialist that the Veteran's hearing loss is most likely 
related to the described in-service noise exposure.  Looking 
at basically the same clinical findings, however, an 
audiologist rendered the opinion that the Veteran's 
disability is not related to service because the hearing loss 
configuration is not suggestive of a noise-induced etiology.  
The Board acknowledges that the examining audiologist 
included references to his review of the claims folder in 
rendering his opinion, but the Board finds the evidence to be 
in at least relative equipoise considering that the positive 
opinion was rendered by an otolaryngology specialist in one 
of VA's surgical units who should be conversant in whether 
the hearing loss pattern presented represented a noise-induce 
disability.  Consequently, when resolving all reasonable 
doubt in favor of the Veteran, the Board finds that bilateral 
hearing loss was incurred as a consequence of the Veteran's 
service and service connection is granted.
    

ORDER

New and material evidence having been obtained, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

A review of the claims folder reveals that the Veteran served 
honorably in a combat position during the Vietnam conflict.  
He returned from service and had a difficult time holding 
steady employment.  Service connection was granted for post-
traumatic stress disorder and the Veteran seeks a rating 
higher than 50 percent because he has difficulty dealing with 
others and has an explosive personality.  The Veteran also 
seeks a total rating based on individual unemployability as 
his VA treating psychiatrist has reported that he is 
unemployable.

The Veteran underwent VA psychiatric examination on January 
12, 2007.  He was intoxicated at the examination and the 
examiner reported that he could not separate the degree of 
disability related to post-traumatic stress disorder from the 
Veteran's alcohol dependence.  The examiner specifically 
stated that it was obvious that the Veteran had not been 
forthcoming with his treating psychiatrist.

The Veteran and his wife appeared before the Board in August 
2007 and credibly testified that the Veteran stopped drinking 
on January 17, 2007.  He attended an alcohol abuse program 
and had continued sobriety since that time.  The Veteran's 
wife testified regarding the Veteran being a very different 
person when drinking, that he was abusive and violent.  She 
also stated that she made sure that he was groomed and went 
to work everyday.  The record reflects that the Veteran has 
had continuous employment in maintenance for approximately 
fifteen years.  

The record does not include any of the treatment records 
since the Veteran's January 2007 alcohol treatment and 
sobriety.  Because the present level of disability is of 
primary concern in increased rating claims, this matter must 
be remanded so that those records may be obtained.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Current 
treatment records are also necessary for adjudication as 
consideration must be given to a longitudinal picture of the 
veteran's disability to determine if the assignment of 
separate ratings for separate periods of time, a practice 
known as "staged" ratings, is warranted.  See Hart v. 
Mansfield, 21. Vet. App. 505 (2007).

Although there is clear evidence that the Veteran has 
maintained full-time employment for quite some time, his 
treating psychiatrist has reported that the Veteran is 
unemployable due to his service-connected psychiatric 
disability.  Thus, upon remand, a VA examination must be 
scheduled to reconcile the evidence to determine the 
Veteran's level of functioning, including from an industrial 
standpoint.  Consequently, the claim of entitlement to a 
total rating must also be remanded as it is inextricably 
intertwined with the request for a higher schedular rating.



Accordingly, the case is REMANDED for the following action:

1.	Obtain all treatment records dated 
since January 2007 and associate them 
with the claims folder.

2.	After obtaining all treatment records, 
schedule the Veteran for a psychiatric 
examination to determine the severity 
of his current symptoms and the level 
of functional impairment experienced as 
a result of post-traumatic stress 
disorder.  The examiner should be 
provided with the claims folder and 
specifically requested to address the 
Veteran's recent sobriety, lengthy work 
history and the opinion of his treating 
psychiatrist that he is unemployable.  
The examiner should specifically render 
an opinion as to the Veteran's ability 
to maintain relationships, particularly 
his ability to maintain employment.  
All opinions must be supported by 
complete rationale.

3.	When the development requested has been 
completed, the case should be reviewed 
on the basis of the additional 
evidence.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


